DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-temperature part” in claims 1 and 13 and the terms “first high-temperature part” and “second high-temperature part” in claims 2-11 are relative terms rendering the claims indefinite. The term “high-temperature part” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear as to how hot the high-temperature part would need to be to qualify as having a “high temperature”.
In claim 2, it is unclear as to whether the “the high-temperature part” of claim 1 is different from or the same as the “first high-temperature part” and/or the “second high-
Claim 12 is rejected due to its dependency on claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Publication No. 2018/0007181).
Regarding claim 1, Lee discloses a display device (mobile terminal 100) comprising a second member (frame 105) that is attachable (Paragraph [0102], rear case 102 is coupled to a rear surface of the frame 105) to a first member (rear case 102) including a high-temperature part (main board 185 including heated drive chip 186) (Figure 4 and Paragraph [0102], main board 185 included in rear case 102), the second member (105) including a first heat-transfer member (in the same manner as applicant’s disclosure, see Figure 7, comprised of conductive tape 226 and thermally conductive sheet 227a) that is deformable (Paragraph [0119], 227 having weak elasticity) and partially contactable (Figure 7, 226 contacting 186 of 185) with the high-temperature part (185 including 186) and an elastic body (flexible material 228) that allows the first heat-transfer member (comprised of 226 and 227a) to abut on the high-temperature part (185 including 186) (see Figures 2-4 and 7).
Regarding claim 2, Lee discloses the display device according to claim 1, and further discloses wherein the first member (102) includes at least a first high-temperature part (185 including 186) and a second high-temperature part (Figure 3, battery 191) that is different from the first high-temperature part (185 including 186) (Figure 3-4 and Paragraphs [0051] and [0102], 102 including 185 and 191).
Regarding claim 12, Lee discloses the display device according to claim 1, and further discloses wherein the first heat-transfer member (comprised of 226 and 227a) has a sheet shape (Figure 7 and Paragraph [0118], 227 being a “thermally conductive sheet”).
Regarding claim 13, Lee discloses a heat release method comprising: installing a second member (frame 105) that is attachable (Paragraph [0102], rear case 102 is coupled to a rear surface of the frame 105) to a first member (rear case 102) including a high-temperature part (185 including 186) (see Figure 4 and Paragraph [0102], main board 185 included in rear case 102); installing, in the second member (102), a first heat-transfer member (Figure 7, comprised of conductive tape 226 and thermally conductive sheet 227a) that is deformable (Paragraph [0119], 227 having weak elasticity) and partially contactable (see Figure 7) with the high-temperature part (185 including 186), and an elastic body (flexible material 228) that allows the first heat-transfer member (comprised of 226 and 227a) to abut on the high-temperature part (185 including 186) (Figure 7, 226 contacting 186 of 185); and releasing heat of the high-temperature part (185 including 186) to an outside (Paragraph [0105], heat transferred through frame 105, where 105 is outside area accommodating 186 established by 220 and 185 shown in Figure 7) (see Figures 2-4 and 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1, 2, 3, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Publication No. 2015/0241935) in view of Hartman (US Publication No. 2017/0150651).
Regarding claim 1, Jang discloses a display device (“mobile communication terminal”) comprising a second member (battery cover 42) that is attachable (Paragraph [0069], battery cover 42 assembled on terminal body 40) to a first member (terminal body 40) including a high-temperature part (battery pack 41), the second member (42) including a first heat-transfer member (Figures 6A-6B, radiant-heat part 45, including radiant-heat connection part 450) that is partially contactable (Claim 15, “radiant-heat connection part is disposed to be superposed on the second region of the battery pack”) with the high-temperature part (41) (see Figures 6A-7). 
While Jang discloses wherein the first heat-transfer member is optionally comprised of graphite composites, Jang does not disclose wherein the first heat-transfer member is deformable, or an elastic body that allows the first heat-transfer member to abut on the high-temperature part.
However, Hartman teaches wherein a first heat-transfer member (Figure 5, heat spreader 14 and dielectric layer 43) is deformable (Paragraph [0022] in Hartman, graphite heat spreaders being flexible), and an elastic body (Figure 5, insulating layer 12; Paragraph [0019]-[0020], insulating layer 12 being open or closed cell foam) that allows the first heat-transfer 14 and 43) to abut on a high-temperature part (heat sources 18 and battery 19) (see Figures 1, 5, and 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the elastic body of Hartman to the first heat-transfer member and the second member of Jang. Doing so would have provided shock fortification to the internal components of the display device (Paragraph [0003] in Hartman). 
Regarding claim 2, Jang in view of Hartman teaches the display device according to claim 1, and further teaches (in Jang) wherein the first member (40) includes at least a first high-temperature part (battery pack 41) and a second high-temperature part (heat generation source 44 and main board) that is different from the first high-temperature part (battery pack 41) (see Figures 6A-6B).
Regarding claim 3, Jang in view of Hartman teaches the display device according to claim 2, and further discloses (in Jang) wherein the first high-temperature part (41) is detachable (Paragraph [0015], “a battery pack configured to be attachable to and detachable from the terminal body”), and the second high-temperature part (44 and main board, where 44 is an application processor (AP) mounted on a mainboard) is fixed to the first member (terminal body 40) (Paragraph [0058], AP and main board mounted inside the rear side of the terminal body) (see also Figures 6A-7).
Regarding claim 8, Jang in view of Hartman teaches the display device according to claim 2, and further teaches wherein the first high-temperature part (41) and the second high-temperature part (44 and main board) produce heat (Paragraph [0018] in Hartman, battery being defined as an example of a heat source, where battery 19 in Hartman corresponds to battery pack 41 in Jang; Paragraph [0064] in Jang, 44 being defined as a “heat generation source”), and an amount of heat produced by the first high-temperature part (41) is less than an amount of heat produced by the second high-temperature part (44 and main board) (Paragraphs [0007] and [0069], heat traveling from 44 to a cooler region of the battery pack 41).
Regarding claim 10, Jang in view of Hartman discloses the display device according to claim 2, and further teaches (in Jang) wherein the first high-temperature part (41) comprises a battery (Paragraph [0065], 41 being a “battery pack”).
Regarding claim 11, Jang in view of Hartman discloses the display device according to claim 2, and further teaches (in Jang) wherein the second high-temperature part (44 and main board) comprises a control board (Paragraph [0065], 44 being an application processor (AP) mounted on a main board) that controls an operation of the display device (“mobile communication terminal”) (Paragraph [0065], 44 being an application processor (AP) mounted on a main board, thus capable of controlling an operation of the mobile communication terminal).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Publication No. 2015/0241935) in view of Hartman (US Publication No. 2017/0150651), with Youn (US Publication No. 2015/0155614) being used to show inherency.
Regarding claim 4, Jang in view of Hartman teaches the display device according to claim 2, but does not expressly teach wherein the first high-temperature part is deformable over time.
battery 240) is deformable over time (Paragraph [0194], battery 240 expanding during a period of use, wherein the first high-temperature part of Jang as modified by Hartman is battery pack 41). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2018/0007181).
Regarding claim 5, Lee discloses the display device according to claim 2, and further discloses wherein area of a surface in which the first heat-transfer member (comprised of 226 and 227a) is in contact (see Figure 7) with the first high-temperature part (185 including 186) is the same as the area of a surface in which the elastic body (228) is in contact (see Figure 7) with the first heat-transfer member (227).
Although Lee does not explicitly disclose that the area of a surface in which the first heat-transfer member (comprised of 226 and 227a) is in contact with the first high-temperature part (185/186) is larger than the area of a surface in which the elastic body (228) is in contact with the first heat-transfer member (comprised of 226 and 227a), because the relationship between the first high-temperature part, elastic body, and first heat-transfer member of claimed invention has similar structure to the relationship between the first high-temperature part, elastic body, and first heat-transfer member of Lee, the stated size limitation of the contact area is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2018/0007181) in view of Jang (US Publication No. 2015/0241935).
Regarding claim 6, Lee discloses the display device according to claim 2, and further discloses wherein a space (between 105 and 185 in Figure 7) is formed by attaching the second member (105) to the first member (102), but does not disclose wherein the space stores a second heat-transfer member including a portion coupled to the second high-temperature part and another portion coupled to a space-side surface of the first member.
However, Jang teaches wherein a space (Figure 6A-6B, space between battery cover 42 and battery 41 accommodating radiant-heat part 45) stores a second heat-transfer member (radiant-heat part 45 including radiant-heat connection part 450) including a portion (450) coupled to the second high-temperature part (battery pack 41 in Jang corresponding to battery 191 in Lee; Claim 15 in Jang, “the radiant-heat connection part is disposed to be superposed on the second region of the battery pack”) and another portion coupled to a space-side surface (Figures 6A-7, 45 and 450 coupled to bottom surface of 42) of the first member (battery cover 42 in Jang corresponding to rear case 102 in Lee).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the second heat transfer member of Jang to the second-high heat part and first member of Lee. Doing so would have provided an additional heat spreader to the display device, increasing heat dissipation from the main board and battery while also avoiding heat from being spread to the antenna of the display device (Paragraph [0010] in Jang).
Regarding claim 7, Lee in view of Jang teaches the display device according to claim 6, and further teaches wherein heat of the first high-temperature part (185 including 186 in Lee) is mainly released from the second member (105 in Lee) to an outside via the first heat-126 and 127a in Lee) (Paragraph [0118] in Lee, heat from 127 transferred outside from 127 through frame 105), and heat of the second high-temperature part (battery 191 in Lee corresponding to battery 41 in Jang) is mainly released from the first member (rear case 102 in Lee corresponding to battery cover 42 in Jang) to an outside via the second heat-transfer member (45 and 450 in Jang) (Figures 6A-6B and Paragraph [0065], heat from battery 41 and heat spread to battery 41 from 44 necessarily escaping from rear cover/battery cover through contact with heart spreader 45/450).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2018/0007181) in view of Lyons (US Patent No. 2015/0234189) and Choo (US Publication No. 2012/0309473).
Regarding claim 9, Lee discloses the display device according to claim 2, but does not disclose wherein the display device is to be worn on a head of a user, and the first high-temperature part is positioned closer to the head of the user than the second high-temperature part is. 
Lyons teaches wherein a display device (50) is to be worn on a head of a user (see Figures 1-3b). 
Choo teaches wherein the first high-temperature part (Figure 3, circuit board 282 in Choo corresponding to mainboard 185 in Lee) is positioned closer to the head of the user than the second high-temperature part (“battery” in Choo corresponding to battery 191 in Lee) is (Figure 3 and Paragraph [0110] in Choo, circuit board 282 position closer to display 251 than battery, where battery is located between rear surface of lateral case 203 and rear case 202). (NOTE: Because circuit board is positioned closer to display in Choo, first high-temperature part is necessarily closer to user when display device is placed in head mounted display of Lyons - see Figure 1-3b in Lyons).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the display device of Lee with the head mounted display of Lyons and modified the display device of Lee such that the first high temperature part was closer to the head of the user than the second high-temperature part as taught in Choo. Combining the display device with the head mounted display would have allowed a user to transform their phone as a virtual reality or augmented reality device (Paragraph [0003] in Lyons), and modifying positions of the first and second high temperature parts would have enhanced the usability of the display device (Paragraph [0008] in Choo), for example, by allowing the user to easily exchange, upgrade, or replace the battery by simply removing the back cover.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo (US Patent No. 9,575,522), Bhardwaj (US Publication No. 2016/0054770), McLaughlin (US Publication No. 2017/0142861), and Rich (US Patent No. 9,673,494) disclose display devices having a first and second high-heat parts with heat transfer members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached at 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841